DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 7/22/2022 amended claims 1 and 7-8, and cancelled claims 3, 10-11 and 16.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Matsumoto in view of Stol further in view of Kim from the office action mailed 3/10/2022; therefore this rejection is withdrawn.  Applicants filed terminal disclaimers to obviate the double patenting rejections from the office action mailed 3/10/2022; therefore these rejections are withdrawn.  For the reasons stated below claims 1-2, 4-9, 12-15 and 17-20 are allowed.  


Claims Allowed
3.	The following is an examiner’s statement of reasons for allowance:  applicants’ arguments regarding the Matsumoto reference are persuasive as Matsumoto does not disclose a polymer comprising a functional group wherein the functional group is a mercapto group wherein said polymer is part of a composition that is used in modifying the surface of a substrate.  For this reason claims 1-2 and 4-15 are allowed.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771